The opinion of the court was delivered by
Smith, J.:
The objections to the tax deed are: (1) That the property sold at the tax sale is not described with the ordinary and reasonable certainty which the law requires; (2) that the deed does not recite that the payment of the amount bid was made to the treasurer of Rawlins county.
The portion of the tax deed which is alleged to contain both of these infirmities, reads as follows:
“And, whereas, at the place aforesaid, D. L. Gruver, of the county of Rawlins and state of Kansas, having offered to pay the sum of seventeen dollars and four cents, being the whole amount of taxes, interest and costs then due and remaining unpaid bn said property for 1889, to wit, NE4 sec. 35-2-36, which was the least quantity bid for, arid payment of said sum having been by him made to the treasurer, the said property was. stricken off to him at that price.”
The tax deed had been of record for more than five years, and under numerous decisions of this court all' reasonable inferences and presumptions are to be indulged in favor of its validity. The criticism of the-language used in describing the property sold is that the word “for” should have been used instead of the-word “on” between the words “remaining unpaid” and “said property.” It is, perhaps, more accurate in such connection to say one offered to pay a certain price for a property than to say he offered to pay the price on the property. However, as there immediately follows a description of the land, and the words “which was; *381the least.quantity bid for,” any possible uncertainty is removed.
The case of McDonough v. Merten, 53 Kan. 120, 35 Pac. 1117, is cited as authority for holding this deed invalid. An error in the published report of that case renders it very misleading. The record of the case in this court and the original opinion on file set forth copies of the portion of the tax deed in question as follows :
“And whereas, at the place aforesaid, John R. Taylor, of the county of Clay and state of Kansas, having offered to pay the sum of $34.26, being the whole amount of taxes, interest and costs then due and remaining unpaid on said property, for year 1872--which was the least amount bid for.”
As published in the report the blank after “1872” is entirely omitted, a comma being inserted in its place. The deed was held invalid by reason only of the failure of the county clerk to insert a description of the land in that blank space. The deed in this case has a second description of the land where the blank in that deed occurred, and, hence, that case really becomes an authority in favor of the validity of this deed.
As to the second objection, the deed recites that the treasurer of the county was conducting the tax sale at the time and place Gruver made the bid for the land, and that Gruver paid the sum bid to the treasurer before the property was stricken off to him. It is hardly an inference to say this means that the sum bid was paid to the county treasurer. The language could hardly be construed to mean anything else.
The judgment is affirmed.